DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 03/23/2020.
Claims 1-20 are pending of which claims 1,6, 11, and 16 are independent.
The IDS(s) submitted on 03/23/20 and 09/21/20 has been considered.  Prior Art cited have been found to be relative and can be applied in the future but a search conducted by the examiner has resulted in a wide variety of prior arts that can anticipate the pending claims are listed in PTO-892 for Applicant’s benefit and to make the record clear.  
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2020/0059395 A1 - All citations are from the provisional application 62/718520 on which priority of 08/14/2018 is relied on. However the non-provisional document is also fully supported and can be used as well) .
Regarding claim 1, Chen discloses a method by a terminal (i.e. UE in Figs 5-6) in a wireless communication system (See Figs. 5 and 6 - UE is the terminal and MN is the Master Node which is part of the MCG - Master Cell Group and SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4) , the method comprising: detecting, from a master cell group (MCG), an MCG radio link failure; (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16) 
transmitting, to a secondary cell group (SCG) (i.e. SN (Secondary Node) in Figs. 5 & 6 and is SCG as explained above) , an MCG radio link failure report through a split signaling radio bearer (SRB)l (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2)  or an SRB3 in case that the MCG radio link failure is detected (See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent by the UE to SN/SCG); and
starting a timer in case that the MCG radio link failure report is transmitted to the SCG.(See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” )
Regarding claim 2, Chen discloses the method of claim 1, wherein the transmitting of the MCG radio link failure report comprises transmitting the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured. (See Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
Regarding claim 3, Chen discloses the method of claim 1, further comprising;
stopping the timer in case that a response is received from the MCG. (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 4, Chen discloses the method of claim 1, further comprising;
triggering a radio resource control (RRC) connection re-establishment procedure in case that the timer expires. (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 6, Chen discloses a method by a secondary cell group (SCG) (i.e. SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4)   in a wireless communication system (i.e. see Figs. 5 & 6 where the wireless communication system is comprised of the UE as the terminal and the SN as the SCG and the MN (Master Node) ass the MCG), the method comprising:
(i.e. UE in Figs. 5 & 6) , a master cell group (MCG) radio link failure report through a split signaling radio bearer (SRB)l  (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB to the SCG/SN  and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2) or an SRB3(See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent to SN/SCG) in case that the MCG radio link failure is detected, (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16) wherein a timer is started by the terminal in case that the MCG radio link failure report is received from the terminal. (See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” )
Regarding claim 7, Chen discloses the method of claim 6, wherein the receiving of the MCG radio link failure report comprises receiving the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured. (See Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
Regarding claim 8, Chen discloses the method of claim 6, wherein the timer is stopped by the terminal in case that the terminal receives a response from an MCG. . (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 9, Chen discloses the method of claim 6, wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that the timer expires. . (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 11, Chen discloses a terminal (i.e. UE in Figs. 5 and 6) a transceiver to transmit and receive at least one signal; and at least one processor coupled to the transceiver, and configured to: (i.e. Chen’s UE in Figures 5 and 6 has to have a transceiver, a processor and memory at the minimum to accomplish dual connection to a master node and a secondary node)(See Figs. 5 and 6 - UE is the terminal and MN is the Master Node which is part of the MCG - Master Cell Group and SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4) : detect, from a master cell group (MCG), an MCG radio link failure, (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16) 
(i.e. SN (Secondary Node) in Figs. 5 & 6 and is SCG as explained above) , an MCG radio link failure report through a split signaling radio bearer (SRB)l (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2)  or an SRB3 in case that the MCG radio link failure is detected (See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent by the UE to SN/SCG); and control a timer in case that the MCG radio link failure report is transmitted to the SCG.(See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” )
Regarding claim 12, Chen discloses the terminal of claim 11 wherein the at least one processor is further configured to control the transceiver to transmit the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured. (See Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
Regarding claim 13, Chen discloses the terminal of claim 11 wherein the at least one processor is further configured to stop the timer in case that a response is received from the MCG.  (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 14, Chen discloses the terminal of claim 11 wherein the at least one processor is further configured to trigger a radio resource control (RRC) connection re-establishment procedure in case that the timer expires. (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 16, Chen discloses a secondary cell group (SCG)  (i.e. See Figs. 5 and 6 SN as the secondary node is an SCG as it can the only member of the secondary cell group - See Figs. 5 and 6 - UE is the terminal and MN is the Master Node which is part of the MCG - Master Cell Group and SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4)
a transceiver to transmit and receive at least one signal; and at least one processor coupled to the transceiver,(i.e. the SN/Secondary Node of Chen shown in Figs. 5 and 6 has to have a transceiver and a processor at the minimum to provide dual connectivity feature to the UE with the MN) and configured to:
(i.e. UE in Figs. 5 & 6) , a master cell group (MCG) radio link failure report through a split signaling radio bearer (SRB)l  (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB to the SCG/SN  and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2) or an SRB3(See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent to SN/SCG) in case that the MCG radio link failure is detected; (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16)  and control a timer to be started by the terminal in case that the MCG radio link failure report is received from the terminal. (See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” )
Regarding claim 17, Chen discloses the SCG of claim 16, wherein the at least one processor is further configured to receive the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured.(See Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
Regarding claim 18, Chen discloses the SCG of claim 16, wherein the timer is stopped by the terminal in case that the terminal receives a response from an MCG. . (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 19, Chen discloses the SCG of claim 16, wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that the timer expires. . (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Koskinen (US 20210203543 - all citations are from provisional document 62/806445 with priority date of 02/15/2019)
Regarding claim 5, Chen discloses the method of claim 1 but fails to further disclose triggering a radio resource control (RRC) connection re-establishment 
	Koskinen discloses triggering a radio resource control (RRC) connection re-establishment procedure in case that an SCG radio link failure (SCG RLF) occurs while the timer operates. (See Fig. 1a step 140 and paragraph 21 - In Fig. 1b MCG RLF is detected in step 100 and an MCG Failure Report is transmitted to the SCG over the split SRB in step 115 and immediately a timer is started in step 115 and in step 140 before the timer expires if a triggering event such as SCG RLF is detected then RRC connection re-establishment is performed - in paragraph 21 the SG RLF triggering event explained as “ while the timer is running, detecting SCG failure or integrity-verification failure on a split SRB for a PDCP PDU received over SCG; and/or when the timer expires, for example because the UE’s MN has shut down completely.”)
	In view of the above, having the method of Chen and then given the well- established teaching of Koskinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Koskinen, since Koskinen states in paragraphs 15 and 51that the modification results in  providing improved handling of master cell group radio link failure (MCG RLF) detected by a user equipment configured in dual connectivity and in multiple cells and serving the purpose of fast MCG recovery.
Regarding claim 10, Chen discloses the method of claim 6, but fails to disclose wherein a radio resource control (RRC) connection re-establishment procedure is 
	Koskinen discloses wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that an SCG radio link failure (SCG RLF) occurs while the timer operates. (See Fig. 1a step 140 and paragraph 21 - In Fig. 1b MCG RLF is detected in step 100 and an MCG Failure Report is transmitted to the SCG over the split SRB in step 115 and immediately a timer is started in step 115 and in step 140 before the timer expires if a triggering event such as SCG RLF is detected then RRC connection re-establishment is performed - in paragraph 21 the SG RLF triggering event explained as “ while the timer is running, detecting SCG failure or integrity-verification failure on a split SRB for a PDCP PDU received over SCG; and/or when the timer expires, for example because the UE’s MN has shut down completely.”)
	In view of the above, having the method of Chen and then given the well- established teaching of Koskinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Koskinen, since Koskinen states in paragraphs 15 and 51that the modification results in  providing improved handling of master cell group radio link failure (MCG RLF) detected by a user equipment configured in dual connectivity and in multiple cells and serving the purpose of fast MCG recovery.
Regarding claim 15, Chen discloses the terminal of claim 11 including at least one processor as set forth above, but fails to disclose to trigger the RRC connection re-
	Koskinen discloses to trigger the RRC connection re-establishment procedure in case that an SCG radio link failure (SCG RLF) occurs while the timer operates. (See Fig. 1a step 140 and paragraph 21 - In Fig. 1b MCG RLF is detected in step 100 and an MCG Failure Report is transmitted to the SCG over the split SRB in step 115 and immediately a timer is started in step 115 and in step 140 before the timer expires if a triggering event such as SCG RLF is detected then RRC connection re-establishment is performed - in paragraph 21 the SG RLF triggering event explained as “ while the timer is running, detecting SCG failure or integrity-verification failure on a split SRB for a PDCP PDU received over SCG; and/or when the timer expires, for example because the UE’s MN has shut down completely.”)
	In view of the above, having the terminal of Chen and then given the well- established teaching of Koskinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Chen as taught by Koskinen, since Koskinen states in paragraphs 15 and 51that the modification results in  providing improved handling of master cell group radio link failure (MCG RLF) detected by a user equipment configured in dual connectivity and in multiple cells and serving the purpose of fast MCG recovery.

Regarding claim 20, Chen discloses the SCG of claim 16 as set forth above, but fails to disclose wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that an SCG radio link failure (SCG RLF) occurs while the timer operates.
	`Koskinen discloses wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that an SCG radio link failure (SCG RLF) occurs while the timer operates. (See Fig. 1a step 140 and paragraph 21 - In Fig. 1b MCG RLF is detected in step 100 and an MCG Failure Report is transmitted to the SCG over the split SRB in step 115 and immediately a timer is started in step 115 and in step 140 before the timer expires if a triggering event such as SCG RLF is detected then RRC connection re-establishment is performed - in paragraph 21 the SG RLF triggering event explained as “ while the timer is running, detecting SCG failure or integrity-verification failure on a split SRB for a PDCP PDU received over SCG; and/or when the timer expires, for example because the UE’s MN has shut down completely.”)
	In view of the above, having the SCG of Chen and then given the well- established teaching of Koskinen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the SCG of Chen as taught by Koskinen, since Koskinen states in paragraphs 15 and 51that the modification results in  providing improved handling of master cell group radio link failure (MCG RLF) detected by a user equipment configured in dual connectivity and in multiple cells and serving the purpose of fast MCG recovery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.